BLUE, Judge.
Richard Jedlicka appeals the final judgment in his action for damages arising out of an automobile accident. Jedlicka presents four issues on appeal. We find merit only on Jedlicka’s claim that the trial court erred in reducing his damage award because of his failure to obtain the statutorily required personal injury protection. We recognize conflict exists between the Second and Fourth Districts on this question; however, we conclude that the precedent of this court supports Jedlicka in his contention. Thus, we reverse on this issue.
The reversible issue is controlled by Reynolds v. Life Insurance Co. of Virginia, 399 So.2d 519 (Fla. 2d DCA 1981), and Ward v. Nationwide Mutual Fire Insurance Co., 364 So.2d 73 (Fla. 2d DCA 1978), which hold that it is error to reduce a plaintiffs damage award because of his or her failure to obtain the statutorily required personal injury protection. Therefore, we reverse on this point *669and remand for entry of a corrected final judgment. In so doing, we certify conflict with Holt v. King, 707 So.2d 1141 (Fla. 4th DCA 1998).
Affirmed in part; reversed and remanded in part; conflict certified.
CAMPBELL, A.C.J., and FULMER, J., Concur.